DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yang et al. (EP 3683890 A1, also published as TW 579391 U)

Regarding claim 1, Yang in figures 1-3 and 9 discloses an antenna module, comprising: a first antenna (110); a second antenna (130); a first ground (grounding portions 140+150), located between the first antenna (110) and the second antenna (130), connected to the first antenna and the second antenna, and having a first slot (See slot between 112a and 122 in Fig. 1) near the first antenna (110); a third antenna (Fig. 9 antenna adjacent to second antenna 130), wherein the second antenna (130) is located between the first antenna (110) and the third antenna, an extension direction of the first antenna (110) is not parallel to an extension direction of the second antenna (130), and the extension direction of the second antenna (130) is not parallel to an extension direction of the third antenna (Fig, 9); and a second ground (140+150), located between the second antenna (130) and the third antenna, connected to the third antenna, being separated from the second antenna and the first ground, and having a second slot (any of the slots in the ground of the third antenna, please see image reproduced below).
[AltContent: arrow][AltContent: textbox (First antenna)][AltContent: arrow][AltContent: textbox (Second antenna)][AltContent: arrow][AltContent: textbox (Third antenna)]
    PNG
    media_image1.png
    693
    425
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US Pub. 20200058992, “Wu” A1), in view of Chou (US Pub. 2020/0106178).

Regarding claim 1, Wu in figure 7 discloses an antenna module, comprising: a first antenna (first radiator 111); a second antenna (radiator 121); a first ground (ground structure 13, Fig. 2), located between the first antenna (111) and the second antenna (121), connected to the first antenna and the second antenna (see Fig. 7), and having a first slot (S1) near the first antenna (111); a third antenna (radiator 122), wherein the second antenna (121) is located between the first antenna (111) and the third antenna (122), an extension direction of the first antenna (111) is not parallel to an extension direction of the second antenna (121), and the extension direction of the second antenna (121) is not parallel to an extension direction of the third antenna (122). 
Wu does not disclose: “and a second ground, located between the second antenna and the third antenna, connected to the third antenna, being separated from the second antenna and the first ground, and having a second slot”.
However in the same field of endeavor, Chou in figures 1 and 2 teaches an antenna module, comprising: a first antenna (110/300); a second antenna (130/500); a third antenna (120/400), wherein the second antenna (130/500) is located between the first antenna (110/300) and the third antenna (120/400), an extension direction of the first antenna (300) is not parallel to an extension direction of the second antenna (500), and the extension direction of the second antenna (500) is not parallel to an extension direction of the third antenna (400); and a second ground (410), located between the second antenna (500) and the third antenna (400), connected to the third antenna (400), being separated from the second antenna (500) and the first ground, and having a second slot (G4).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of separating the antenna elements from each other as taught in Chou, in the antenna module of Wu to form the claimed invention in order to solve common problems of bad isolation in conventional antenna systems. (Chou para. 4)

Regarding claim 7, Wu does not disclose: “wherein an extension direction of the first slot is parallel to an extension direction of the second slot.”
However, Chou in figure 2 teaches an antenna module wherein an extension direction of the first slot (D5) is parallel to an extension direction of a second slot (D6).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of parallel slots according to Chou in the Wu antenna module to form the claimed invention in order to reduce the interference between antenna elements in the direction of radiation. (Chou para. 42)

Regarding claims 8-9, Wu does not disclose: wherein a length of the first slot is between 12 mm and 15 mm, a width of the first slot is between 4 mm and 6 mm, a length of the second slot is between 22 mm and 26 mm, and a width of the second slot is between 0.5 mm and 1.5 mm; and wherein a distance between the first antenna and the second antenna is between 80 mm and 100 mm, and a distance between the second antenna and the third antenna is between 15 mm to 20 mm.
However, Chou in figure 2 teaches an antenna module wherein slot lengths, widths and distance between antennas can be modified in order to increase isolation and increase the special diversity gain between antennas. 
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Wu and Chu to form the claimed invention in order to increase isolation and increase the special diversity gain between antennas. (Chu page 2)

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wu and Chou as applied to claim 1 above, and further in view of Chi et al. (TW 201728007, “Chi”).

Regarding claim 5, Wu as modified does not disclose: wherein the second antenna comprises a primary radiator and a secondary radiator, the primary radiator and the secondary radiator are separated from each other and are both connected to the first ground, the secondary radiator is near a feeding end of the primary radiator, and the primary radiator and the secondary radiator extend along different directions.
However, Chi in figure 2 teaches an antenna module wherein the antenna comprises a primary radiator (radiation portion 28) and a secondary radiator (radiation portion 24), the primary radiator (28) and the secondary radiator (24) are separated from each other and are both connected to the (grounding portion 22), the secondary radiator(24) is near a feeding end (21) of the primary radiator (28), and the primary radiator and the secondary radiator extend along different directions.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Chi in the antenna module of Wu as modified to form the claimed invention , because by extending the second radiating portion in the opposite direction of the ground layer, the efficiency of the antenna in the second frequency band can be improved. (Chi page 3 of provided translation)

Regarding claim 6, Wu and Chou do not disclose wherein an angle between the extension direction of the first antenna and an extension direction of the primary radiator of the second antenna is between 45 and 75 degrees, and an angle between the extension direction of the primary radiator of the second antenna and the extension direction of the third antenna is between 45 and 75 degrees.
However, Chi in figure 2 teaches radiating elements with extension directions of approximately 45 degrees, wherein the objective is to bend the antenna arms for coupling purposes to create capacitive or inductive currents between grounded elements and feed elements and allow a high design variability . (see page 2 of translation).
Thus, one of ordinary skill in the art would have employed the extension directions between 45-90 degrees (less than 90 degrees) of one or all antennas in the antenna module in the Wu module as modified to create the claimed invention, in order to resist static electricity and other unwanted currents that may interfere with the antenna module. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wu and Chou as applied to claim 1 above, and further in view of Wu et al. (US 2017/0084997, “Wu’997”).

Regarding claim 10, Wu as modified does not disclose: “further comprising: a fourth antenna, wherein the first antenna is located between the fourth antenna and the second antenna, and an extension direction of the fourth antenna is different from the extension direction of the first antenna; and a third ground, located between the fourth antenna and the first antenna, and having a third slot.”
However, in the same field of endeavor, Wu’997 in figure 4 teaches an antenna module comprising: a fourth antenna (100a), wherein the first antenna (130a) is located between the fourth antenna (100a) and the second antenna (100b), and an extension direction of the fourth antenna (100a) is different from the extension direction of the first antenna (130a); and a third ground (120a+110a), located between the fourth antenna (100a) and the first antenna (130a), and having a third slot (G1).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Wu’997 with the antenna module of Wu as modified above to form the claimed invention in order to create a multi-input multi-output MIMO antenna architecture with improved isolation between multiple antennas. (See Wu’997 para. 52)
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The pertinent prior art, as a whole, when taken alone, or in combination, cannot be reasonably construed as adequately teaching or suggesting the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants. For example, the prior art of record does not teach or suggests “a first retaining wall, vertically disposed on the first ground and near the first slot and conducted with the first ground; and a second retaining wall, vertically disposed on the first ground and near the second antenna and conducted with the first ground, wherein the first retaining wall and the second retaining wall are located between the first antenna and the second antenna.”.
Claims 3 and 4 would be allowed for depending on the claim 2 containing the allowable subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845